Citation Nr: 1549866	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  08-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded this matter for additional development and examination in April 2012 and December 2013.  Thereafter, in July 2014, the Board denied service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in June 2015, the parties signed a Joint Motion to Remand, finding the January 2014 VA examiner's opinions, which were given probative weight, were inadequate.  Specifically, the examiner's rationale for the negative nexus opinion did not address herbicide exposure and its possible connection to the Veteran's hypertension.  Furthermore, the Joint Motion for Remand instructed the Board to reconsider the treatise evidence submitted by the Veteran regarding health consequences of the herbicide exposure in Vietnam veterans.  A remand is necessary to comply with the Joint Motion for Remand's directives in obtaining a thorough examination and medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an appropriate examination relating to his hypertension.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  Moreover, the examiner should specifically consider and discuss treatise evidence submitted by the Veteran regarding health consequences of the herbicide exposure in Vietnam veterans in formulating his or her opinions.  The examiner is asked to accomplish the following:

	Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or manifested to a compensable degree within one year of service separation or is otherwise related thereto, to include as due to exposure to herbicides.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following the completion of the above, the AOJ must review the claims folder and any newly submitted evidence to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  

4.   Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

